DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "openings" in line 9.  It is unclear if this opening is a new, second opening, or in reference to the originally claimed plurality of openings.
Claim 1 recites the limitation "code elements" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this code elements is a new, second code elements, or in reference to the claimed plurality of pins.
Claim 1 recites the limitation "balls, short and long pins" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these balls, short and long pins are 
Claim 1 recites the limitation "a key mortise plate" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this key mortise plate is a new, second key mortise plate, or in reference to the originally claimed key mortise plate.
Claim 1 recites the limitation "openings" in line 18.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this opening is a new, second opening, or in reference to the originally claimed plurality of openings.
Claim 2 recites the limitation "a narrow slot for a thin plate-like key" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this a narrow slot for a thin plate-like key is a new, second a narrow slot for a thin plate-like key, or in reference to the originally claimed a narrow slot for a thin plate-like key.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,461,161 to Shpigelman.
Shpigelman discloses a blocking lock with a matrix coding system comprising: a housing (walls 1-4) containing a slot (20) for a plate-like key (perforated card; abstract, column 2, lines 50-52), a movable locking plate (7), a plurality of pins (16), a plurality of balls (15) which overlap the slot for the plate-like key, and a plurality of openings (12’ and 13’) for the balls, the plurality of openings having a depth not greater than a radii of the plurality of balls (as shown in figure 1), wherein a key mortise plate (12) is rigidly fastened to the movable locking plate, and the housing contains a stationary matrix (13) provided with openings (13’) for the plurality of pins (16), wherein the openings are drilled in the matrix coaxially with the locking plate in a maximum locked position, and provided with the balls and pins (as shown in figure 1), and code springs (11) disposed therein; wherein in the housing, there is formed a rotating protrusion (insertion path is shown in figure 2) for guiding the key to an area of the key mortise plate having a recess (figure 1) for the balls; and wherein the housing comprises a working spring (8) to interact with the housing and the locking plate; wherein the locking plate and the matrix are provided with the openings (12’ and 13’) for a synchronization system (the respective pin assemblies biases downwardly by 18; column 2, lines 40-49) designed for synchronizing operation of the blocking lock, which synchronization system also includes a locking ball, a push pin, and a spring of the synchronization system (figure 1; 15, 16, 11 respectively), the housing is closed with a cover (5) to fix the matrix and compress the code springs and the synchronization system spring, as in claim 1.
.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of wherein the housing is provided with a narrow slot for a thin plate-like key, the slot having a curved shape formed by the radii of the rotating protrusion, the locking plate and the matrix, and wherein the thin plate-like key is formed to be bent at an angle of up to 90 degrees from initial direction of movement when inserted into the blocking lock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking assemblies:
U.S. Patent Application Publication Number 2019/0264480 to Rankin, Sr.; U.S. Patent Number 7,131,301 to Chang; U.S. Patent Number 6,666,057 to Huang; U.S. Patent Number 5,669,254 to Lee; U.S. Patent Number 5,355,701 to Tobias; U.S. Patent Number 5,291,766 to Eisermann; U.S. Patent Number 5,181,407 to Wu; U.S. Patent Number 5,131,247 to Hsu; U.S. Patent Number 4,452,059 to Somes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 7, 2021